FRICK, J.
(dissenting). I concur in the conclusion of Mr. Justice GIDEON that the defendant, as the Auditor of this state, may and ought to refuse to draw his warrant for any purpose for which no legal appropriation has been made, or for any purpose which is not authorized by law. I also concur in the conclusion that if an appropriation has been made for the purpose for which a warrant is demanded, or if the expenditure is authorized by law, then he may not legally refuse to issue his warrant for the reason that in his judgment the expenditure or investment, as the ease may be, is unwise, unsafe, or otherwise. I am unable to concur in the conclusion however, that the investment sought to be made in this case, and for which plaintiffs ask this court for a writ of mandate to coerce the defendant to issue a warrant, is “authorized by law.” In my judgment it is not authorized by law, and hence it is not only the privilege but it is the duty, of the defendant, as Auditor of this state, to refuse to issue his warrant against the school land fund.
I regret that my convictions compel me to take this position, and that hence I cannot concur with my Associates. I fully appreciate that dissenting opinions are not only stillborn, but, in most instances, useless; and that they detract from the weight of the decisions. Further, that it is the duty of every member of this court, where such a course is possible, to reconcile his views with those of his associates and. submit to their judgment. I am, however, not able to do so in this case. In my judgment the prevailing opinion disregards the rules of construction, which, if heeded; would necessarily lead to an opposite conclusion. That fact standing alone, however, would not be sufficient in this case-to induce me to separately state my views in a dissenting opinion. Laying aside all other considerations, and considering this ease alone, it is not of much consequence whether the decision is one way or the other. The decision, however, is much more than of ordinary importance, since it may affect *228hundreds of other eases in which the principles of interpretation and the rules of construction are involved.
There never was a time in. the history of jurisprudence when it was more important than at the present time that the courts adhere religiously to the well-recognized and well-established rules of interpretation and construction, and thus declare the law as it is written by the lawmaking power. There never was a time in the history of the world when as many statutes were enacted as at the present time, nor upon a greater variety of subjects. These statutes, in very numerous instances, are so written as to require careful consideration and construction, not only for the purpose of determining the intention and meaning of the lawmakers, but for the purpose of harmonizing the various conflicting enactments which relate to the same or cognate subjects. Moreover, it is a well-known fact that those very numerous statutes are constantly submitted to the opinions of lawyers by their clients for the purpose of having the meaning and effect thereof determined as guides for their conduct in the most important as well as the most varied affairs of life. These lawyers are familiar with the rules of interpretation and construction which have been evolved by the experience and wisdom of thousands of judges sitting as courts during a period covering centuries for the purpose of ascertaining the actual intention and meaning of the lawmakers, and to the end that that intention may be declared and enforced. The lawyers, therefore, ascertain the moaning and intention of the lawmakers by the aid afforded by those rules, and advise their clients accordingly. It is safe to assert that at least ninety per cent, of the legal business transacted in law offices does not reach the courts, and that these lawyers implicitly rely upon the decisions of the courts in determining and applying the law in accordance with the rules of construction. It is of the highest importance, therefore, that the courts strictly adhere to those rules in rendering their decisions. To depart from them is to destroy both the stability and the certainty of the law, and might not infrequently leave both the lawyer and the client stranded upon a desert, in a state *229of fear and doubt, without guide or bearing.
Before preeeeding to a statement of the rules of construction that are applicable here, it becomes necessary to refer to the statute in question, which is found in Comp- Laws Utah- 1917, section 5607, as amended by Laws Utah 1919, page 308, chapter 109. So far as material here, that section provides:
“The board shall make the necessary orders for the investment or disposal of the funds derived from the sale of public lands of this state, in the state treasury. Such funds shall he invested for and on account of the specific purposes for ivhich the lands were granted, in government, state, county, city, or school district bonds, or in scrip or warrants issued against the funds to be raised by special or local taxes or assessment under the provisions of the laws of the State of Utah, or notes of the state made under the provisions of sections 3806-3807, or in warrants on the reservoir land grant fund issued under the provisions of section 5664; or in mortgages on improved farm lands -within the state, or otherwise as provided by law. * * * ”
The italicized words are the only ones that are of compelling force here.
The act in which section 5607, supra, was included was first adopted in the year 1896. Laws Utah 1896, page 238, chapter 80. As first written the section, in addition to the italicized words, after the words “school district bonds” contained the folloAving words, “or in first mortgages on im proved farms within the state.” The act was in some particulars amended and re-enacted in the year 1897. Laws Utah 1897, page 61, chapter 37. The italicized words remained precisely as they were in the act as originally passed in 1896. In 1899 (Laws Utah 1899, page 85, chapter 64) the act was again amended and re-enacted. The italicized words were left the same, but, after stating that the funds could be invested in first mortgages, the following words were added “or otherwise as provided by'law.” In 1903 (Laws Utah 1903, page 54, chapter 62) the particular section limiting the kinds of securities in which the funds could be invested was again amended by adding the words “or notes of the state made under the provisions of chapter 8 of the Laws of Utah, 1899.” The italicized words were, however, re-enacted *230precisely as in all tbe former changes or amendments. The act was again amended in 1905 (Laws Utah 1905, page 34, chapter 36), when the language'respecting the kinds of securities in which the funds should be invested was left precisely as it was originally adopted. The section was again amended in 1907 (Laws Utah 1907, page 145, chapter 115). The kinds of securities in which the school funds should be invested were again extended by adding the following words: “Or in scrip or warrants issued against the funds to'be raised by special or local taxes or assessments under the provisions of the laws of the state of Utah.” The words in italics were, however, left precisely as before. In that form the section was finally incorporated into Comp. Laws Utah 1907 as section 2357. The section was again amended in 1911 (Laws Utah 1911, page 100, chapter 71). In that amendment the kinds of securities in which the funds should be invested were again enlarged by adding the words “irrigation district or drainage district bonds.” Otherwise the section remained precisely the same as before. In 1915 (Laws Utah 1915, page 43, chapter 37) the kinds of securities were again enlarged by adding the words, “or in warrants on the Reservoir Land Grant Fund issued under the provisions of section 6 of chapter 116, Laws of Utah 1909.” Otherwise the language remained the same. The law was finally amended in 1919 (Laws Utah 1919, page 308, chapter 109). The amendment, however, has no particular bearing upon the question involved here, except that the language with respect to the kinds of securities in which the school land funds should be invested was left as before.
I have been thus specific and careful in noting the nature of the foregoing amendments for the purpose of showing (1) that the language with respect,to the investment of the school land funds as originally enacted was never changed in so far as the investment should be made “in government, state, county, city, or school district bonds,” which are the italicized words before referred to; and (2) that whenever the right of the Land Board to invest the funds was enlarged the kinds of security in which the funds should be invested were specifically designated.
*231It is of tbe utmost importance, therefore, to bear these facts- in mind when we seek for the intention of the Legislature respecting the kind of security in which the funds should be invested by the Land Board.
Let me pause here for a moment to determine the nature of the language which is in question here. It will be observed that the language is mandatory in letter, in spirit, and in its purport. The language is to the effect that the Land Board shall invest the funds in the designated securities. It must also be kept in mind that whenever the Legislature deemed it proper to enlarge upon the kinds of securities in which investments should be made it distinctly specified what these securities should be, precisely as was done when the act was first adopted. I make this statement as conclusive proof that no discretion whatever was ever vested in the Land Board respecting the kinds of securities in which the funds should be invested. Again, the language shows two limitations: (a) That the funds shall be invested “on account of the specific purposes for which the lands were granted”; and (b) that they shall be invested in the kinds of securities designated in the act. The language with respect to these matters is simple, clear, plain, and free from all ambiguity, and hence free from -uncertainty. Moreover, no difficulty whatever arises in ascertaining the meaning of the language by reason that there is some other statute which must be considered as in pari materia with the one under consideration. The statute with respect to the rules of construction to which I shall hereinafter.refer is not in pari materia, and hence cannot be considered upon that phase of the case. 2 Lewis, Suth. Stat. Const. (2d Ed.) sections 443, 444. The language being free from all ambiguity and uncertainty with respect to the kinds of securities in which the funds shall be invested, there is no room for construction; and the court is powerless, therefore, to expand or to restrict the ordinary and usual meaning of the language used, or to add to or to take away anything therefrom.
In this connection it must be borne in mind that the cities and towns of this state are by law segregated into distinct *232classes, with governments entirely different in many respects. From the legal point of view therefore — and that is the only view in which the word “city” is mentioned in the act and can be considered — the term “city” does not include town unless there is something in the statute itself which indicates such an intention. There not only is nothing in the statute in question indicating such an intention, but the very contrary is clearly manifested.
Let me refer briefly to a few of the cardinal canons and rules of construction. In 2 Lewis’ Suth. Stat. Const, section 366, the primary or .first rule is stated to be that the meaning and intention of the lawmaker must be determined from “the words and language employed; and if the words are free from ambiguity and doubt, and express plainly, clearly and distinctly the sense of the framers of the instrument, there is no occasion to resort to other means of interpretation. It is not allowable to interpret what has no need of interpretation.” Again, it is said in section 367: “There is no safer or better settled canon of interpretation than that when language is clear and unambiguous it must be held to mean what it plainly expresses.” What, then, is the meaning of the language used in the act of 1896, and continued in force from that day to this so far as that language is now material ? It is that the funds derived from the school land fund shall be invested “in government, state, county, city, and school district bonds.” The primary indeed the foundation of all rules of construction that are employed to determine the meaning of language is that unless the words are used in a technical sense they must be given their usual and ordinary meaning and effect. There is not one word in the list to which I have referred that is not used in its ordinary sense and purport. The only word, however, that is here in question is the word “city.” Even if the cities and towns of this state were not segregated into distinct classes, there still could be no doubt respecting the meaning of the word “city” as used in the section. Its usual and ordinary meaning, indeed its only meaning, is that “city,” as used in the section, was intended to include a city of the first, second, *233or third class; that is, a city as it is known to onr law and nothing else. In this connection it is of the utmost importance that the object or purpose of the lawmaker be kept in mind. The statute in question does not deal with the rights, privileges, or duties of cities or towns; but its exclusive purpose was to select and designate the kinds of securities in which the Land Board should invest certain trust funds. In view that under our statute town organizations are inferior to city organizations, and belong to the lowest order or class of municipalities, the legislators were not only justified in excluding town securities from the kinds in whch the funds should be invested, but it was most natural that they should do so. The rule of construction is universally applied and. enforced that where things of a higher class or order are enumerated, things of a lower or inferior class or order must be deemed excluded, unless it appears from what is said, in express terms or by unavoidable implication, that those of a lower order were intended to be included. Under the construction now placed upon the statute, if A. enters into a contract to purchase $100,000 of city bonds from B., B. might comply with the terms of his contract by offering to deliver to A. either city or town bonds, although A. has expressly agreed to purchase city bonds. A lower class or order of securities may thus be substituted for a higher and superior class, and this may be done in the very teeth of'the terms of the contract. That is precisely the effect óf what is permitted here. No one, I think, will deny that it was the exclusive province of the Legislature to select the kinds of securities in which the funds should be invested, and it is not for the Land Board, nor for this court, to substitute others for those that,were selected merely because such others may partake of the same nature or may be deemed as secure as those that were selected. To do that is to deny the Legislature the right of choice. To my mind, there is no escape from the conclusion that under every rule of construction it is the duty of this court to hold that town bonds were intentionally excluded from the kinds of securities selected.
Referring again to 2 Lewis, Stat. Const. section 366, it is there said:
*234“The statute itself furnishes the best means of its own exposition; and if the sense in which the words were intended to he used can be clearly ascertained from its parts and provisions, the intention thus indicated will prevail without resorting to other means of aiding in the construction.”
The rule is so well and so clearly stated by Mr. Justice BREWER, in his inimitable style, in United States v. Goldenberg, 168 U. S. at page 102, 18 Sup. Ct. at page 4, 42 L. Ed. 394, that I take the liberty of quoting what is there said. The Justice said:
“The primary and general rule of statutory construction is that the intent of the lawmaker is to be found in the language that he has used. He is presumed to know the meaning of the words and the rules of grammar. The courts have no function of legislation, and simply seek to ascertain the will of the legislator. It is true there are cases in which the letter of the statute is not deemed controlling, but the cases are few and exceptional, and only arise when there are cogent reasons for believing that the letter does not fully and accurately disclose the intent. No mere omission, no mere failure to provide for contingencies which it may seem wise 'to have specifically provided for, justify any judicial addition to the language of the statute.”
In this case, therefore, if the court confines itself to the language of the statute, as it is required to do, there is absolutely nothing to justify a holding that the Legislature intended to include any class of securities other than those that are expressly mentioned in the statute. It is only when recourse is had to another statute, which has absolutely no connection with the one in question, and which was intended to and can apply only in cases where uncertainty and doubt arise from the language used in the statute, that any doubt is created as to the meaning of the word "city” in the statute now under consideration. That other statute cannot be used to create a doubt. It can only be applied where the meaning is not clear and manifest. The statute relied on provides: "The word ‘town’ may mean incorporated town, and may include cities; and the word ‘city’ may mean an incorporated town.” That statute merely states a rule of construction which has been in force for at least several centuries in England, and has been incorporated into the *235Codes of many of tbe states of the Union, while in other states the rale is applied without being expressed in the statutes. It is therefore no more than a declaration of the common law upon the subject.
It goes without saying that it often occurs that a town is intended to be included in the word “city,” and vice versa. When that is the case, however, there is always something in the context which indicates the sense in which the word “city” or “town,” as the case may be, was used. The concrete cases clearly illustrate the doctrine just stated. Such is the case in Burke v. Monroe, 77 Ill. 610, Trueman v. Village of St. Maries, 21 Idaho, 632, 123 Pac. 508, and State v. Harbor Line Com’rs, 4 Wash. 6, 29 Pac. 938. Upon the other hand, in those eases where there was nothing to indicate that the word “city” or the word “town” was not used in its ordinary sense, the courts have held that the word “city” does not include a town. In "Welch v. Post, 99 Ill. 471, the statute referred to “villages, cities, counties and townships,” and it was held that incorporated towns were excluded. The court, in passing on the meaning of the words used, said: “What seems to have been deliberately omitted * * * cannot be supplied by judicial construction.” To the same effect is Day v. Morristown, 62 N. J. Law, 571, 41 Atl. 964, Wight v. Wolff, 112 Ga. 169, 37 S. E. 395, and Anderson v. Blakesly, 155 Iowa, 430, 136 N. W. 210. The case last cited affords a striking illustration of the mischief that might result from a careless or loose substitution of the word “town” for the word “city,”
I know of no instance, have heard of none, and have found none in the books where the Legislature so persistently and consistently manifested its intention to exclude the securities of towns from the kinds of securities in which the school land funds should be invested as in this case. Here the Legislature amended the act, in which it created and empowered the Land Board to invest the school funds, and in which it designated the kinds of securities in which such funds should be invested, nine times, and in each change persisted in using the precise words, so far as cities were concerned, as were *236originally used. Moreover, when any change was made in the kinds of securities in which the funds should be invested, the kinds were specifically designated. Under such circumstances, to hold that the Legislature intended to use the word “city” interchangeably with “town” not only does violence to every known rule of construction, but it ignores and repudiates the very meaning of the words used.
It is, however, insisted that the contention of the Land Board should prevail upon the theory of what is termed “contemporaneous construction.” In this case it would mean that the Land Board must succeed because it had construed the statute to mean that where the word “city” is used by the legislators it includes a town. In other words, that when the Legislature designated that the funds should be invested in city securities it likewise meant town securities. A number of cases and other authorities are cited and quoted from which, it-is urged, support this contention. I have no quarrel with the doctrine announced in those cases and authorities. Indeed, the doctrine is wholesome and sound when applied to proper cases. But it has no application here. First, then, what is meant by “contemporaneous construction”? And under what circumstances may it be invoked? In 2 Lewis’ Suth. Stat. Const. (2d Ed.) section 472, the rule is stated thus:
“Tlie aid of contemporaneous construction is invoked wliere the language of a statute is of doubtful import and cannot be made plain by the help of any other part of the same statute, nor by the assistance of any act in pari materia which may be read with it, nor of the course of the common law up to the time of its enactment. * * * A contemporaneous construction is that which it receives soon after its enactment.”
In the succeeding section it is said:
“Long usage is of no avail against a plain statute; it can be binding only as the interpreter of a doubtful law, and as affording a contemporary exposition.”
In Black, Interp. Laws (2d Ed.) pages 40, 41, the author, in discussing the question of when and under what circumstances contemporaneous construction may be invoked, says:
“It is properly resorted to to illustrate and confirm the text, to *237explain a doubtful pbrase, or to expound an obscure clause. And the credit to which it is entitled is in proportion to the uniformity and universality of that construction, and the known ability and talents of those by whom it was given. But it is to be resorted to with much qualification and reserve. ‘It can never abrogate the text; it can never fritter away its obvious meaning; it can never narrow down its true limitations; it can never enlarge its natural boundaries.’ ”
Now, what are the facts here? The Land Board, for onr information, has furnished us with a list of investments that have been made in town securities. That list is conclusive proof that the construction that the board relies on, to say the least, is not a contemporaneous construction. It is the very reverse of that. The law, as I have pointed out, in so far as investments in city securities are concerned, .was first passed in 1896. From the record of the Land Board as first presented the' first investment that was made in town bonds was in 1909. From a letter later written by the clerk of the Land Board it now seems that the first investment was in 1906. To my mind it is neither very clear nor very material which is the correct date. In either ease no investments in town securities were made until either ten or thirteen years, as the case may be, after the law was passed, and not until the law had been amended or changed either five or six times. Up to that time the investments were limited to the kinds of securities specified in the law itself. If, therefore, there was any contemporaneous construction at all, it was in favor of the law as written and not as now construed. But I most respectfully submit that there is no merit in the claim of contemporaneous construction, because the law as written was plain, simple, and free from ambiguity, and hence no construction was permissible.
It is contended that the author in Black, Inter. Laws (2d Ed.) section 94, supports the contention, and he is quoted from at some length. If all that Mr. Black says upon the subject in section 94 is considered, then there is absolutely no conflict in his statements. In referring to contemporaneous, or what he in that section calls “practical construction, ’ ’ he says:
*238“The courts cannot be controlled by them, for the reason that the courts alone are invested with the power and charged with the duty of putting a final and authoritative interpretation upon the laws. And if the statute to be construed is a recent one — so that official action cannot be seriously deranged, nor private rights be very much affected, by a change in its interpretation — the mere fact that subordinate officers have already begun to read it in a certain way and to regulate their actions accordingly will have no weight or influence with the courts in their search for the true meaning of the law.”
✓ Tbe foregoing statement applies to this case in every par-ticnlar except that the law was not of recent enactment. That fact, however, as I have pointed out, militates against the claim of contemporaneous construction rather than supports it, for the reason that for at least ten and perhaps thirteen years after the law was passed, and during which time it was changed and amended five or six times, all investments under it were limited to the kinds of securities specified in the act. No rights whatever, either public or private, have grown up under it, and the only result that can possibly follow the application of the law as written is to prevent the Land Board from further transgressing its plain provisions. That, in the very nature of things, can, however, only be wholesome, and, in the end, beneficial in many ways, since it will be notice to all officials to remain, so far as possible, within the letter of the law.
Nor can the other cases quoted from by Mr. Justice GIDEON in his opinion have any controlling influence here. The case of Bloxham v. Consumers’ L. & S. R. Co., 36 Fla. 519, 18 South. 444, 29 L. R. A. 507-509, 51 Am. St. Rep. 44, was in one aspect only a proper one for the application of the doctrine of contemporaneous construction. The statute upon its face was doubtful in that the question was whether the word “railroad” applied to street railroads or was limited to steam railroads. The executive officers had construed the statute so as to apply it to street railroads as well as to steam railroads, and the court, independently of such a construction, held that street railroads were included within the term “railroads.” The court, however, referred *239to a prior contemporaneous construction, but that did not have controlling influence in determining the meaning of the statute. In City of Louisville v. Louisville School Board, 119 Ky. 574, 84 S. W. 729, also quoted from by Mr. Justice GIDEON, the court said: “We are of opinion that, on the face of the statute, the claim of the school board is without foundation.” It is somewhat difficult to perceive how the prior contemporaneous construction could influence the court if the statute upon its face indicated the intention of the lawmakers to such an extent that a contrary claim had no foundation. The case of Van Veen v. Graham County, 13 Ariz. 167, 108 Pac. 252, is also quoted from. In that case the statute was doubtful in that the term “actual traveling expenses” was used, and the question was whether the term included all the expenses of sustenance while the official was away from home on official business, or whether he was limited merely to traveling expenses. The executive officers had held that it included all expenses, and the court so held. Neither that case nor the Louisville case is of controlling influence here. The only ease in which the doctrine of a contemporaneous and long acquieseed-in construction was actually applied is the case of State v. Sheldon, 79 Neb. 455, 113 N. W. 208. In that case it appeared that the statute providing for the manner of assessing railroads had been construed and applied by the state and county officers without protest for a period of more than forty years. It was therefore held that the construction placed upon the statute by the officers should prevail, although the correctness of the construction in some respects was doubtful.’ It will be observed however — and that is the thought I desire to impress — that in all of the cases referred to a doubt arose upon the face of the statute and an interpretation of the meaning of the language contained therein was absolutely necessary. Moreover, in some of the cases a different construction by the courts would have unsettled and disarranged the adjustment of public affairs to a large degree. We have no such case to deal with here.
Neither can I yield assent to the proposition that either this court or the Legislature was required to take notice of *240the construction placed upon the statute in question after the year 1906 or 1909 by the Land Board. It is true, as suggested, that our statute (Comp. Laws Utah 1917, section 7076), so far as material here, provides that courts take judicial notice of the “public and private official acts of the legislative, executive, and judicial departments of this state and of the United States.” Just what is meant by the private official acts I am unable to grasp. That question has, however, no relevancy here, and hence may be ignored. By the public official acts of the departments referred to I make bold to assert, however, that it was not intended that either this court or the legislative department should be required to take judicial notice of all the administrative acts of boards or other officers that may be considered a part of the executive department of this state. Neither this nor the legislative department is required to take notice of the various contracts that any board or officer may enter into, or the various business transactions it or he may have with private citizens, or even municipal corporations. To hold that any department, whether judicial or legislative, is required to take notice of all the.acts of inferior boards and all inferior officers is to require such departments not only to take notice of all the proceedings of such boards and officers, but requires such departments also to take notice of all the correspondence and every act or transaction that may arise in the course of the business intrusted to' such boards or officers. This court would thus be required to take notice of all that transpires in the offices of the Secretary of State, of the State Auditor, of the State Treasurer, and of all other state officers. That would place a burden upon this and all other departments of the state government which would be utterly impracticable, and would tend to confuse rather than to bring about an orderly and a reasonably expeditious and safe administration of justice. The rule applicable here is well stated in 16 Cyc. page 904, in these words:
“To require courts to notice not only tlie regulations of prominent executive officers, state or national, but also wbat they do in discharge of their legal powers, would impose a burden of multi*241tudinous details, often of slight importance, and more familiar to litigants than to the court. Dispatch of business is usually served by requiring such facts to be proved.”
Then follows an enumeration of the character of executive acts of which the courts are required to take judicial notice. In my judgment, the foregoing is a plain and sound exposition of the law. Any other course must inevitably lead to interminable turmoil. In view of the foregoing, and in view of the fact that the Legislature from first to last, in express terms, specified the several kinds of securities in which'the funds should be invested, there is no basis for the contention that the Legislature adopted the construction that was placed upon the statute after 1906 or 1909 by including town securities.
I have thus shown that the. Legislature for twenty-three years persistently and consistently used the same language in designating the kinds of securities in which the school funds should be invested, and that whenever it deemed it necessary to change the kinds of securities in which the funds might be invested it in express terms designated the kinds of securities in which the funds should be invested. What better method could the Legislature have adopted in emphasizing its intention respecting the kinds of securities in which investments should be made 1 It had from the very inception of the law specifically mentioned and enumerated the several kinds of securities in which the funds should be invested. By pursuing this method all securities not mentioned were necessarily excluded from the list specified. According to the arguments now advanced, however, it seems that the Legislature, in addition to particularly specifying the various kinds of securities, should also in express terms have excluded all others. That is the effect of the holding, and in View of that, the decision is not only contrary to all rules and canons of construction, but may prove exceedingly harmful in the future. Suppose this court for a period of twenty-three years had constantly applied the same language in determining a particular question, what possible effect would be given to the argument that because some of*242ficer or some one else bad applied tbe decision otherwise than as it was written, this court was required to declare that it meant precisely the contrary of what it said, and, in the event that it failed to do so, it might be urged that it adopted the construction of such officer or other person? Courts are, and of right should be, jealous in guarding their decisions, and when deliberately declared should not permit any one to disregard them upon the flimsy ground that he placed a different meaning upon them than justified by the language used. The courts should, however, if possible, be more jealous in guarding the law as it is written by the lawmakers; and, unless there is something in the law manifesting the contrary intention from that which the ordinary meaning of the language implies, the courts should adhere to the law as written. In this case, therefore, the contentions of the Land Board should not prevail, (1) because the language of the statute which it has attempted to construe is simple, plain, and free from all ambiguity; (2) because that language has been steadfastly adhered to for practically twenty-three years without a change; (3) because for more than ten years after the statute was enacted its language and meaning were followed; (4) because to construe the statute as contended for by the Land Board results in applying the words “city” and “town” interchangeably and as meaning the same thing; (5) because the Legislature has clearly, and at numerous times and in many ways, indicated that such was not its intention, for the reason that every time that it became necessary to mention a town or towns such has invariably been done in terms, and there is not a single statute of which I have any knowledge in which such was not the case — there is, therefore, no room for construction; (6) because to refuse the writ in this case simply arrests unauthorized acts, and can neither affect any vested rights nor hamper the execution of any law; and (7) because, if there are any changes to be made in the law and in the kinds of securities in which the funds shall be invested, the changes should be made by *243the lawmaking power precisely as has been done in amending and changing the statute numerous times.
The alternative writ should therefore be quashed, and a peremptory writ denied.